Case 1:18-cr-00058-LO Document 76 Filed 10/30/20 Page 1 of 3 PagelD# 528

 

 

RECEIVED
MAILROOM
Chennor Marley Bah
Reg. No. 91719-083 .
FCI Butner Medium 2 OCT 3 0
P.O. Box 1500
Butner, NC 27509 CLERK, US. DISTRICT COURT
ALEXANDRIA VIRGINIA

 

 

October 24, 2020

United States District Court
Eastern District of Virginia
Alexandria Division

401 Courthouse Square
Alexandria, VA 22314

Re: Case No. 1:18-cr-58
Dear Clerk:

I would like to add additional authority in support of my
pending motion for compassionate release. Specifically, in United
States v. Ludwig, No. 2:14-cr-00043-KJM, 2020 U.S. Dist. LEXIS
140934, 2020 WL 4547347, at *2 (E.D. Cal. Aug. 6, 2020), the def-
endant filed a motion for compassionate release arguing "his history
of hepatitis B and C make him particularly susceptible to develop-
ing serious complications from a COVID-19 infection and, paired
with the outbreak at the facility where he is housed, "extraordinary
and compelling reasons" warrant compassionate release." (2020 U.S.
Dist. LEXIS 4-5).

The government argued "that while defendant has a history of
hepatitis B and C, (1) his hepatitis B is resolved, (2) his hepat-
itis C is in remission, and (3) even if he does have a chronic health
condition his illness does not rise to the level of an "extraordin-
ary and compelling reason" as comtemplated by the Sentencing Comm-
issions policy statement to justify releasing him from the remaining
34.9 percent, or 24 months, of his sentence." Id at 9.

The District Court recognized that "[o]ther district courts
have found hepatitis B and C constitutes medical conditions that
increase the risk of severe illness from coronavirus warranting
release, without necessarily clarifying whether the hepatitis is
active, in remission or resolved." See, e.g., United States v. Connor,
2020 U.S. Dist. LEXIS 99939, [] (N.D. Iowa June 8, 2020) (granting
motion for compassionate release by petitioner with ongoing hepatitis
B and C diagnosis); See also United States v. Galloway, 2020 U.S.
Dist. LEXIS 89689 (D. Md. May 21, 2020) (finding extraordinary and
compelling reasons where BOP records indicate Petitioner suffered
inp art from hepatitis B); and United States v. White, 2020 U.S.
Dist. LEXIS 103974 (S.D.W. Va. June 12, 2020) (granting compassion-—
ate release to prisoner suffering from a liver disease, hepatitis
C.-»). 2020 U.S. Dist. LEXIS 10-11.

 

 

 
Case 1:18-cr-00058-LO Document 76 Filed 10/30/20 Page 2 of 3 PagelD# 529

In my case, the medical records corroborate my chronic cond-
ition. While the government has argued that I should not be
granted early release, there is sufficient evident to support that
I have chronic hepatitis and I have not completely recovered from
that condition. See United States v. Stephenson, No. 3:05-CR-00511,
2020 U.S. Dist. LEXIS 89591, 2020 WL 2566760, at *6 (S.D. Iowa May
21, 2020) (granting compassionate release where defendant's medical
records and presentence investigation report showed he suffered
from chronic hepatitis [] for decades, government did not dispute
the health risks, but argued defendant was cured in 2018).

As of this writing, there has been over -1,000-inmates and -—-—- ~—

staff infected with COVID-19 here at Butner. Twenty eight inmates
and one staff member have died...in North Carolina alone on October
22, 2020, there were 77,640 new cases reported. Because there is

no treatment and no cure for COVID-19, and the CDC recommends in-
dividuals with liver disease, which can include diseases causes by
hepatitis B and C, protect themselves from COVID-19, by, inter alia:
"Keep[ing] space between yourself and others,” "stay[ing] home,"
and "[c]lean[ing] your hands often by washing with soap and water
or using alcohol-based sanitizer, this court should expedite my
compassionate release proceedings because it is impossible for me
to follow the CDC guidelines and recommendatino while incarcerated.
I know that I am at a higher risk of suffering serious, possibly
life-threatening medical consequences if I contract COVID.

Respectfully,

Chennor Marley Bah

 

1. The Court's observation in Stephenson is supported by reputable public
health information, This court should take judicial notice under Federal Rule

of Evidence 201(c)(1) of information previded by the CDC regarding hepatitis B
and C suggesting one does not fully recover from either condition. In answering
the question "What is hepatitis B?," the CDC's website explains: "Although people
with lifelong hepatitis B usually don't have symptoms, the virus causes liver

damage over tgme and could lead to cancer. There is no cure for Hep] B...."
Case 1:18-cr-00058-LO Document 76 Filed 10/30/20 Page 3 of 3 PagelD# 530

Chennor Marley Bah, 41719-0383

     
  

  
 

Name: Number: > Cae SOS
Federal Correctional Institution 2 BR EMERS UsA;) SBREVES rus ADT de
P.O. Box 1500

Butner, NC 27509

  

- **United States District Court

SAUER ET AB G) #*Eastern District of Virginia
\4 % . Be) Alexandria Division
ysis “401 Courthouse Square

Alexandria, VA 23S
“t PES

    

 
    

oer

Legal Mail

 

Pee

SES14-S 75899 afPRsss phy YAP fag bap Lappepag Dg Pay y ro gbaygepegypag pod |ly gly gi
